SUMMARY ORDER
At a stated term of the United States Court of Appeals for the Second Circuit, held at the Thurgood Marshall United States Courthouse, Foley Square, in the City of New York, on the 11th day of May, Two thousand and six.
UPON DUE CONSIDERATION of this petition for review of the Board of Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, AND DECREED that the petition for review is DENIED.
Perparim Perezic, through counsel, petitions for review of the June 2004 order affirming Immigration Judge (“IJ”) Miriam K. Mills’ decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We assume the parties’ familiarity with the underlying facts and procedural history in this case.
This Court reviews the IJ decision where, as here, the BIA summarily adopted or affirmed the IJ decision without opinion. See Twum v. INS, 411 F.3d 54, 58 (2d. Cir.2005). This Court reviews the agency’s factual findings under the substantial evidence standard. See 8 U.S.C. § 1252(b)(4)(B); Secaida-Rosales v. INS, 331 F.3d 297, 306-13 (2d Cir.2003).
Substantial evidence supports the IJ’s finding that Perezic failed to meet his burden of proof for asylum, withholding of removal, and CAT relief. As the IJ observed, Perezic presented no proof that the Montenegrin police sought to arrest him due to his draft evasion, nor any evidence that the Montenegrin government prosecuted draft evaders. The IJ further relied on the U.S. embassy statement indicating that a new agreement between Serbia and Montenegro assures that Montenegrin conscripts do not have to serve outside of Montenegro, that in any event the Montenegrin Republic has opted not to enforce conscription, and that, while young men continue to receive draft notices to the Yugoslav army, it is the Montenegrin government’s policy not to pursue draft evaders — and the civil police do not arrest draft evaders.
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is *272VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).